                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

 JUAN BARBOZA,
                                                     Case No. 17 CV 50002
                                   Plaintiff,
                                                     Honorable Thomas M. Durkin
           v.
                                                     Honorable Lisa A. Jensen
 JAMES A. CARUSO, BESSIE S.
 DOMINGUEZ, SUSAN M. TUELL,
 JAMIE A. MAGNAFICI (AKA JAMIE
 A. MONK), JANE DOE NURSES, and
 WEXFORD HEALTH SOURCES, INC.,
                                                     JURY TRIAL REQUESTED
                                Defendants.


           DEFENDANT, BESSIE S. DOMINGUEZ’s, MOTION FOR SUMMARY
           JUDGMENT AS TO PLAINTIFF’S SECOND AMENDED COMPLAINT

       NOW COMES Defendant, BESSIE S. DOMINGUEZ (“Dr. Dominguez”), through her

attorneys, BOLLINGER CONNOLLY KRAUSE LLC, and pursuant to Fed. R. Civ. P. 56, for her

Motion for Summary Judgment as to Plaintiff’s Second Amended Complaint (Dkt. 80), states as

follows:

       1.       On or about May 10, 2018, Plaintiff filed his Second Amended Complaint seeking

money damages pursuant to 42 U.S.C. § 1983 et seq, relative to Defendants, Bessie S. Dominquez,

James A. Caruso, Susan M. Tuell, and Jamie A. Magnafici (a/k/a Jamie A. Monk’s), alleged

deliberate indifference to his serious medical needs. (Dkt. 80).

       2.       As to Dr. Dominguez, Plaintiff alleges in his Second Amended Complaint that the

actions of Dr. Dominguez “exhibited deliberate indifference to Mr. Barboza’s serious medical

needs, were performed under color of state law, and violated Mr. Barboza’s rights under the Eighth

and Fourteenth Amendments to the U.S. Constitution.” (Dkt. 80, ¶ 117).




                                                 1
       3.      Plaintiff further alleges that he exhausted his administrative remedies against Dr.

Dominquez. (Dkt. 80, ¶ 19).

       4.      However, discovery in the instant matter has determined that treatment for

Plaintiff’s spider bite was appropriate, ongoing, within the standard of care, and based upon

independent medical judgment, and that Plaintiff was not denied or delayed appropriate medical

care or access to a physician. See Defendant Dr. Dominguez’s L.R. 56.1 Statement of Facts.

Further, discovery has determined that Plaintiff has not exhausted his administrative remedies

against Dominquez. Id.

       5.      All fact and expert discovery has been completed in this case.

       6.      Based upon the undisputed material facts and exhibits, Dr. Dominguez is entitled

to judgment as a matter of law, as Plaintiff has not produced sufficient medical evidence to suggest

that the treatment of his medical condition rose to the level of deliberate indifference, nor has

Plaintiff produced sufficient evidence to support his allegations that he exhausted all

administrative remedies against Dr. Dominquez pursuant to 42 USCS § 1997e(a).

       7.      In support of this Motion, Dr. Dominguez has filed an accompanying Memorandum

of Law in Support of Summary Judgment as to Plaintiff’s Second Amended Complaint and a

required Local Rule 56.1(a) Statement of Uncontested Material Facts with accompanying Exhibits.

       WHEREFORE, Defendant, BESSIE S. DOMINGUEZ, prays that this Honorable Court

enter an Order granting Summary Judgment pursuant to Fed. R. Civ. P. 56 in her favor and against

Plaintiff, JUAN BARBOZA, as there remains no genuine issue of material fact to be determined,

thereby entitling her to Judgment as a Matter of Law and for costs and such other relief that this

Honorable Court may allow.




                                                 2
                                     Respectfully Submitted,

                                     BESSIE S. DOMINGUEZ

                                     By:_/s/Anthony M. DeLongis
                                     Attorney for Defendant




Robert S. Tengesdal (#6288650)
Anthony M. DeLongis (#6326808)
BOLLINGER CONNOLLY KRAUSE LLC
500 West Madison Street
Suite #2430
Chicago, IL 60661
Ph: (312) 253-6200
rtengesdal@bollingertrials.com
adelongis@bollingertrials.com




                                 3
                                CERTIFICATE OF SERVICE

        I hereby certify that on August 15, 2019, I caused the foregoing document to be filed
electronically with the Clerk of the Court through ECF and to be served upon all counsel of record
by filing the same with the CM/ECF system.

                                                    By:___/s/Anthony M. DeLongis




                                                4
